DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
All rejections pertaining to claims 2, 4, 6, 8-10 and 13 are moot because the claims were cancelled in view of the amendments filed on 1/31/22.
The rejections of claim 5 under 35 U.S.C. 112(b) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depend are hereby withdrawn in view of the claim amendments filed on 1/31/22.
The rejection of claims 1 and 4-13 under 35 U.S.C. 103 as being unpatentable over Padilla et al. (US 2012/0255544), in view of Ambery et al. (Clinical Pharmacology in Drug Development 2019, 8(2) 188–197) are hereby withdrawn in view of the claim amendments filed on 1/31/22.

New, Maintained and Modified Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 3, 5, 7, 11-12 and 18-21 remain rejected and claims 23-24 are newly rejected under 35 U.S.C. 103 as being unpatentable over Padilla et al. (US 2012/0255544; of record), in view of Ambery et al. (Clinical Pharmacology in Drug Development 2019, 8(2) 188–197; of record) and Barnes et al. (US 2020/0069667; filed: 8/29/19; domestic benefit: 8/30/18; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Padilla et al. is directed to compositions including bepotastine besilate and a corticosteroid are provided, compositions including at least about 0.008% w/v benzalkonium chloride, and compositions including hydroxypropylmethyl cellulose E15 LV (Abstract). Padilla et al. teach the abovementioned composition, wherein the corticosteroid, which is useful for suppressing inflammatory conditions, is fluticasone furoate (0.01-1% w/v; overlaps with claimed range) (limitations of instant claims 1 and 4; [24], [47]). In one embodiment, the composition further comprises edetate disodium (0.005-0.1% w/v), benzalkonium chloride (0.002-0.2% w/v; overlaps with the claimed ranges), polysorbate 80 (0.005-0.05% w/v; overlaps with the claimed ranges) (limitations of instant claims 1, 5, 7, 11-12 and 18-21; [26]). Padilla et al. teach that the pH of the abovementioned composition ranges from 4-9 (overlaps the claimed range; limitation of instant claim 1; [40]). 

Padillo et al. teach that the abovementioned composition may include a solvent such as water (limitation of instant claims 1 and 23-25; [0071], [0094]).
Padillo et al. teach that the abovementioned composition may be delivered in a suspension form through a nasal spray pump (limitation of instant claim 1; [0097]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims
(MPEP §2141.012)
	Although Padillo et al. teach incorporating the claimed fluticasone furoate, they do not teach the claimed combination of active ingredients: fluticasone furoate in combination with batefenterol, as required by instant claim 1.  However, this deficiency is cured by Ambery et al.
Ambery et al. teach an inhalable composition comprising batefenterol and flutiscasone furoate (limitation of instant claim 1; Title and Table 1).
Padilla et al. and Ambery et al. do not teach the claimed batefenterol salt, batefenterol succinate and wherein such active ingredient is present in the composition in an amount ranging from about 1 mg/mL to about 200 mg/mL, as required by instant claims 1 and 3. Instant claims 18-21 require the amount of batefenterol succinate is 30, 25, 7,5 and 5 mg/mL, respectively. However, such deficiencies are cured by Barnes et al.
Barnes et al. is directed to methods for treating COPD (Title). Barnes et al. teach a formulation comprising a bronchodilator such as batefenterol succinate, wherein the 
It is noted that since the prior art teaches the same active agents (batefenterol succinate and fluticasone furoate) and the same aqueous solvent, then the active agents must necessarily dissolve in the solvent as claimed in instant claim 25.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Padillo et al. and Ambery et al. are each directed to inhaled pharmaceutical compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate the drug combination (batefentoerol + fluticasone furoate) into the formulation of Padillo et al., as instantly claimed, with a reasonable expectation of success, at the time of the instant application. A person of ordinary skill would have been motivated to substitute the active agents because such was taught by Ambery et al. that such a drug combination in an inhalable composition would allow treatment of COPD.
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (batefenterol and batefenterol succinate for the purpose of treating COPD) (See MPEP 2144.06-II).
Regarding the concentration of batefenterol succinate as specified in claims 18-19, MPEP 2144.05 states: 

Furthermore, Barnes et al. teach a formulation comprising a bronchodilator such as batefenterol succinate, wherein the bronchodilator is present in the composition in an amount ranging from 0.05 µm/mL to 10 mg/mL ([0043], [0054]). Barnes et al. also, state that the term “therapeutically effective amount” means an amount sufficient to effect treatment when administered to a patient in need of treatment, e.g., the amount needed to obtain the desired therapeutic effect [0035].  The Applicants' specification provides no evidence that the selected concentration range in claims 18-19 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous factors (e.g., patient age, sex, weight, and disease state), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be provide the desired therapeutic effect depending on the patients’ age, sex, weight and disease state.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that there is no disclosure or suggestion in Padilla to replace bepotastine with batefenterol succinate, much less provide a reasonable expectation that such a replacement would provide a formulation that is stable and suitable for soft mist inhalation (Remarks: p. 6-7). Further, Ambery is silent as to how to formulate the combination, much less as a liquid formulation in a solvent suitable for soft-mist inhalation (Remarks: p. 7).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Since the instant rejection is an obviousness-type rejection, none of the references (i.e., Padilla, Ambery and Barnes) has to teach each and every claim limitation.  It is the combination of the prior art references that renders the instant claims prima facie obvious and applicants did not provide any evidence that one of skill in the art would not have been motivated or would not have reasonably expected to be successful in arriving at the claimed invention as set forth in the rejection above. In the instant case, Padilla is relied upon for its teaching of a liquid formulation that contains all the of the claimed ingredients, except for batefenterol succinate. Such deficiency is cured by Ambery and Barnes. The Examiner provides a rationale for why one of ordinary skill in the art would substitute bepotastine/fluticasone with batefenterol/fluticasone: A person of ordinary skill would have been motivated to 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks: p. 7-8), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617